Exhibit 10.4
THIRD AMENDMENT


THIS THIRD AMENDMENT, dated as of May 5, 2017 (this “Amendment”), to the Credit
Agreement (as defined below), by and among Orion Engineered Carbons S.A., a
public limited liability company (société anonyme) organized and established
under the laws of Luxembourg (the “Parent”), Orion Engineered Carbons Holdings
GmbH, a limited liability company (Gesellschaft mit beschränkter Haftung)
organized under the laws of Germany, Orion Engineered Carbons BondCo GmbH, a
limited liability company (Gesellschaft mit beschränkter Haftung) organized
under the laws of Germany, Orion Engineered Carbons GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung) organized under the laws of
Germany (the “Borrower Representative”), OEC Finance US LLC, a Delaware limited
liability company, the Revolving Borrowers named therein, certain Subsidiaries
of the Parent party hereto as Guarantors, each Lender party hereto, Goldman
Sachs Bank USA, in its capacity as administrative agent for the Lenders
(together with its successors and assigns in such capacity, the “Administrative
Agent”), and Goldman Sachs Bank USA and UniCredit Bank AG, as arrangers with
respect to this Amendment (in such capacities, the “Amendment Arrangers”).
RECITALS
WHEREAS, pursuant to the Credit Agreement, originally dated as of July 25, 2014,
as amended on August 7, 2014 and September 29, 2016 (as further amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), among the Borrowers, the Guarantors from time to
time party thereto, the several banks, other financial institutions and
institutional investors from time to time party thereto (the “Lenders”) and
Administrative Agent, the Lenders have agreed to make certain loans and other
extensions of credit to the Borrowers; and
WHEREAS, the Borrower Representative has requested that the Amendment Arrangers
solicit consents from the Lenders to amend certain terms of the Existing Credit
Agreement as hereinafter provided to, among other things, reduce the Applicable
Rate as set forth herein and to reset the call protection set forth herein with
respect to the Loans for an additional six months following the Amendment
Effective Date.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
A.Defined Terms. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Existing Credit Agreement, as amended
hereby (the “Amended Credit Agreement”).
B.Amendments. On the terms and subject to the satisfaction (or waiver) of the
conditions set forth in Section 4 hereof, the Borrowers and the Lenders party
hereto agree that the Existing Credit Agreement shall be amended on the
Amendment Effective Date as follows:
a.Section 1.01 of the Existing Credit Agreement is amended to amend and restate
the definition of “Adjusted Eurocurrency Rate” to read in its entirety as
follows:
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Rate
Borrowing for any Interest Period, an interest rate per annum equal to (a) with
respect to any Eurocurrency Rate Borrowing denominated in Dollars, the greater
of (i) the Eurocurrency Rate based on clause (a) of the definition of
“Eurocurrency Rate” with respect to Dollars for such Interest Period, multiplied
by the Statutory Reserve Rate and (ii) solely with respect to Initial Term
Loans, 0.00% per annum, (b) with respect to any Eurocurrency Rate Borrowing
denominated in Euros, the greater of (i) the Eurocurrency Rate based on clause
(b) of the definition of “Eurocurrency Rate” with respect to Euros for such
Interest Period and (ii) solely with respect to Initial Term Loans, 0.00% per
annum, (c) with respect to any Eurocurrency Rate Borrowing denominated in any
Alternative Currency, the Eurocurrency Rate based on clause (c) of the
definition of “Eurocurrency Rate” with respect to such other Alternative
Currency for such Interest Period. The Adjusted Eurocurrency Rate for any
Eurocurrency Rate Borrowing that includes the Statutory Reserve Rate as a
component of the calculation will be adjusted automatically with respect to all
such Eurocurrency Rate Borrowings then outstanding as of the effective date of
any change in the Statutory Reserve Rate.
a.Section 1.01 of the Existing Credit Agreement is amended to amend and restate
the definition of “Applicable Rate” to read in its entirety as follows:
“Applicable Rate” means a percentage per annum equal to:
(a) with respect to the Initial Dollar Term Loans, (x) 2.50% per annum for
Eurocurrency Rate Loans and (y) 1.50% per annum for Base Rate Loans;
(b) with respect to the Initial Euro Term Loans, 2.75% per annum for
Eurocurrency Rate Loans;
(c) with respect to the Revolving Credit Facility,



--------------------------------------------------------------------------------

Exhibit 10.4
(i) initially, (x) 3.00% per annum for Eurocurrency Rate Loans and (y) 2.00% per
annum for Base Rate Loans; and
(ii) following the delivery of financial statements pursuant to Section 6.01(c)
and the related Compliance Certificate pursuant to Section 6.01(d), in each
case, for each Test Period starting with the Test Period ending on September 30,
2016 and thereafter as set forth in the pricing grid set forth below:

First Lien Leverage RatioEurocurrency LoansBase Rate LoansGreater than
2.80:1.003.00%2.00%Less than or equal to 2.80:1.00 but greater than
2.30:1.002.75%1.75%Less than or equal to 2.30:1.002.50%1.50%

Any increase or decrease in the Applicable Rate pursuant to the grid set forth
in clause (c) above shall take effect on the date of receipt by the
Administrative Agent of the financial statements required to be delivered
pursuant to Section 6.01(b) and the related Compliance Certificate required to
be delivered pursuant to Section 6.01(d). While an Event of Default has occurred
and is continuing, the Applicable Rate shall be the highest percentage per annum
set forth in the grid in clause (c) above until the date on which no Event of
Default exists and is continuing, whereupon the Applicable Rate shall revert to
the rate determined in accordance with the grid set forth in clause (c) above.
For the avoidance of doubt, the Applicable Rate as in effect for all dates
occurring prior to the Third Amendment Effective Date shall be the “Applicable
Rate” as defined in this Agreement immediately prior to giving effect to the
Third Amendment.
a.Section 1.01 of the Existing Credit Agreement is amended to amend and restate
the definition of “Arrangers” to read in its entirety as follows:
“Arrangers” means each of (i) Goldman Sachs, UBS Securities LLC, Barclays Bank
PLC, Morgan Stanley Senior Funding, Inc., J.P. Morgan Limited, Fifth Third Bank,
HSBC Bank plc, Mediobanca S.p.A. and DZ Bank AG, in their respective capacities
as exclusive mandated lead arrangers under the Credit Agreement as in effect on
the Closing Date, (ii) Goldman Sachs, in its capacity as exclusive mandated lead
arranger under the Second Amendment and (iii) Goldman Sachs and UniCredit Bank
AG, in their capacities as exclusive mandated lead arrangers under the Third
Amendment.
a.Section 1.01 of the Existing Credit Agreement is amended to amend and restate
the definition of “Base Rate” to read in its entirety as follows:
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate on such day plus 1/2 of 1%, (b) the Prime
Lending Rate on such day, (c) the Adjusted Eurocurrency Rate for Loans
denominated in Dollars published on such day (or if such day is not a Business
Day the next previous Business Day) for an Interest Period of one month plus 1%
and (d) solely with respect to Initial Dollar Term Loans, 1.00%.
a.Section 1.01 of the Existing Credit Agreement is amended to add the following
definitions in alphabetical order:
“Third Amendment” means the certain third amendment to this Agreement dated as
of May 5, 2017, by and among the Borrower Representative, the other Loan Parties
party thereto, the Amendment Arrangers (as defined therein), the Administrative
Agent and the Lenders party thereto.
“Third Amendment Effective Date” shall have the meaning given to the term
“Amendment Effective Date” as defined in the Third Amendment.
a.Section 2.05(a)(iv) of the Existing Credit Agreement is amended and restated
to read in its entirety as follows:
“In the event that, on or prior to the date that is six (6) months after the
Third Amendment Effective Date, any Borrower (x) prepays, repays, refinances,
substitutes or replaces any Term Loans in connection with a Repricing
Transaction, or (y) effects any amendment, modification or waiver of, or consent
under, this Agreement resulting in a Repricing Transaction, such Borrower shall
pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, (I) in the case of



--------------------------------------------------------------------------------

Exhibit 10.4
clause (x), a premium of 1.00% of the aggregate principal amount of the Term
Loans so prepaid, repaid, refinanced, substituted or replaced and (II) in the
case of clause (y), a fee equal to 1.00% of the aggregate principal amount of
the Term Loans that are the subject of such Repricing Transaction outstanding
immediately prior to such amendment, modification, waiver or consent. If, on or
prior to the date that is six (6) months after the Third Amendment Effective
Date, all or any portion of the Term Loans held by any Lender are prepaid,
repaid, refinanced, substituted or replaced as a result of, or in connection
with, such Lender not agreeing or otherwise consenting to any waiver, consent,
modification or amendment referred to in clause (y) above (or otherwise in
connection with a Repricing Transaction), such prepayment, repayment,
refinancing, substitution or replacement will be made at 101% of the principal
amount so prepaid, repaid, refinanced, substituted or replaced. All such amounts
shall be due and payable on the date of effectiveness of such Repricing
Transaction.”
A.Additional Agreements. Each Person that executes and delivers a signature page
to this Amendment in the capacity of an Assuming Lender (as defined below)
irrevocably consents to the terms of this Amendment and the Amended Credit
Agreement.
B.Conditions to Effectiveness of Amendment. The effectiveness of the amendments
set forth in Section 2 hereof shall occur on the date of the satisfaction of the
following conditions precedent (such date, the “Amendment Effective Date”):
a.the Borrowers, each other Loan Party (other than Loan Parties organized in
France, Luxembourg and Italy) and the Required Lenders shall have executed and
delivered counterparts of this Amendment to the Administrative Agent and the
Required Lenders and each of the Term Lenders (including each Assuming Lender)
shall have executed and delivered counterparts of this Amendment to the
Administrative Agent;
b.each of the representations and warranties contained in Section 6 of this
Amendment shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the Amendment Effective Date;
c.at the time of and immediately after giving effect to this Amendment and the
transactions occurring on the Amendment Effective Date, no Default or Event of
Default exists;
d.the Administrative Agent shall have received a certificate dated the Amendment
Effective Date and signed by a Responsible Officer of the Borrower
Representative, confirming compliance with the conditions set forth in Sections
4(b) and 4(c) hereof; and
e.the Administrative Agent shall have received:
i.for distribution to Goldman Sachs Bank USA, in its capacity as Amendment
Arranger, all fees and expenses agreed to by the Borrowers or the Borrower
Representative that are due and payable on or before the Amendment Effective
Date (including reasonable and documented out-of-pocket fees, expenses and
disbursements of legal counsel);
ii.for distribution to each Non-Consenting Term Lender (as defined in Section
12(e) below), an amount equal to the sum of (x) the principal of and interest
accrued to the Amendment Effective Date on the outstanding Loans of such
Non-Consenting Term Lender (as defined below) and (y) all fees and other amounts
owing to or accrued for the account of such Non-Consenting Term Lender under the
Existing Credit Agreement (including any amounts under Section 3.06 of the
Existing Credit Agreement); and
iii.for distribution to each Term Lender that shall have delivered (by facsimile
or otherwise) an executed signature page to this Amendment, and released such
signature page, on or prior to the Consent Deadline (as defined below), a non-



--------------------------------------------------------------------------------

Exhibit 10.4
refundable special consent fee in an amount equal to 0.125% multiplied by the
unpaid principal balance of the Term Loans held by such Lender immediately prior
to giving effect to the transactions contemplated by this Amendment. For
purposes hereof, “Consent Deadline” shall mean (x) in the case of Term Lenders
holding Initial Dollar Term Loans, 5:00 p.m. New York City time on April 27,
2017 and (y) in the case of Term Lenders holding Initial Euro Term Loans, 11:00
a.m. London time on April 28, 2017.
C.Post-Closing Covenant. Within sixty (60) days of the Amendment Effective Date
(or such later date as agreed by the Administrative Agent in its sole
discretion), the Loan Parties shall deliver to the Administrative Agent the
Collateral Document and related corporate documentation set forth on Schedule A
hereto, in each case executed and delivered by the applicable Loan Party and
(where applicable) the Collateral Agent.
D.Representations and Warranties. Each Loan Party party hereto hereby represents
and warrants, on and as of the date hereof and the Amendment Effective Date,
that:
a.Each of the representations and warranties made by such Loan Party set forth
in Article V of the Existing Credit Agreement or in any other Loan Document are
true and correct in all material respects (and in all respects if such
representation or warranty is already qualified by materiality) on and as of the
Amendment Effective Date with the same effect as though made on and as of such
date, except (i) to the extent such representations and warranties specifically
refer to an earlier date, in which case such representations and warranties are
true and correct in all material respects (and in all respects if such
representation or warranty is already qualified by materiality) as of such
earlier date and (ii) any reference to the Historical Financial Statements shall
be deemed to refer to the most recent financial statements, if any, furnished
pursuant to Section 6.01(c) of the Amended Credit Agreement, prior to the
Amendment Effective Date.
b.The execution and delivery of this Amendment and the performance of this
Amendment and the Amended Credit Agreement are within each applicable Loan
Party’s corporate or other organizational powers and have been duly authorized
by all necessary corporate or other organizational action of such Loan Party.
This Amendment has been duly executed and delivered by each Loan Party party
hereto and, each of this Amendment and the Amended Credit Agreement is a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and to general principles of equity and
principles of good faith and fair dealing.
c.The execution and delivery of this Amendment by each Loan Party party hereto
and the performance by such Loan Party of this Amendment and the Amended Credit
Agreement (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect, (ii) for filings
necessary to perfect Liens created pursuant to the Loan Documents and (iii) such
consents, approvals, registrations, filings, or other actions the failure to
obtain or make which could not be reasonably expected to have a Material Adverse
Effect, (b) will not violate any (i) of such Loan Party’s Organizational
Documents or (ii) any Requirements of Law applicable to such Loan Party which,
in the case of this clause (b)(ii), could reasonably be expected to have a
Material Adverse Effect and (c) will not violate or result in a default under
any Contractual Obligation of any of the Loan Parties which in the case of this
clause (c) could reasonably be expected to result in a Material Adverse Effect.



--------------------------------------------------------------------------------

Exhibit 10.4
E.Effects on Loan Documents. Except as specifically amended herein, the Existing
Credit Agreement and all other Loan Documents shall continue to be in full force
and effect and is hereby in all respects ratified and confirmed. Except as
otherwise expressly provided herein, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
any Secured Party or any Agent under any of the Loan Documents, nor constitute a
waiver of any provision of the Loan Documents or in any way limit, impair or
otherwise affect the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents. The Borrower Representative and the other
parties hereto acknowledge and agree that, on and after the Amendment Effective
Date, this Amendment shall constitute a “Loan Document” for all purposes of the
Amended Credit Agreement and the other Loan Documents. On and after the
effectiveness of this Amendment, each reference in any Loan Document to “the
Credit Agreement” shall mean and be a reference to the Amended Credit Agreement
and each reference in the Existing Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import shall mean and be a reference to
the Amended Credit Agreement.
F.Non-Reliance on Agents. Each Lender acknowledges that it has, independently
and without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment. Each Lender also acknowledges that it will, independently and without
reliance upon either the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Amendment, the Amended Credit Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of the Administrative Agent or its Related Parties.
G.Acknowledgment; Other Agreements. Subject to any limitations on its
obligations expressly stated in the Loan Documents to which it is a party, each
Borrower and each other Loan Party party hereto (i) acknowledges and agrees that
all of its obligations under the Loan Guaranty set out in Article XII of the
Amended Credit Agreement and the other Collateral Documents to which it is a
party are reaffirmed and remain in full force and effect on a continuous basis,
(ii) reaffirms each Lien granted by such Loan Party to (x) the Collateral Agent
for the benefit of the Secured Parties or (y) the Secured Parties in their
capacities as such (or any of them) and reaffirms the Loan Guaranty made
pursuant to the Amended Credit Agreement and (iii) acknowledges and agrees that
the grants of security interests by and the Loan Guaranty of the Loan Parties
contained in the Amended Credit Agreement and the other Collateral Documents
are, and shall remain, in full force and effect after giving effect to this
Amendment. Nothing contained in this Amendment shall be construed as
substitution or novation of the obligations outstanding under the Existing
Credit Agreement or the other Loan Documents, which shall remain in full force
and effect, except to any extent modified hereby. Each Guarantor acknowledges
and agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Guarantor is not required by the terms of the Existing
Credit Agreement, the Amended Credit Agreement or any other Loan Document to
consent to the amendment to the Existing Credit Agreement effected pursuant to
this Amendment, (ii) nothing in the Existing



--------------------------------------------------------------------------------

Exhibit 10.4
Credit Agreement, the Amended Credit Agreement, this Amendment or any other Loan
Document shall be deemed to require the consent of such Guarantor to any future
amendments to the Amended Credit Agreement and (iii) the acknowledgements and
reaffirmations set forth in this Section 9 shall become valid and binding
obligations of such Guarantor a moment in time prior to the amendments set forth
in Section 2 hereof.
H.GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT, WHETHER IN TORT, CONTRACT
(AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES TO
BE BOUND BY THE TERMS OF SECTION 10.11 OF THE AMENDED CREDIT AGREEMENT AS IF
SUCH SECTION WAS SET FORTH IN FULL HEREIN.
I.Amendment Arrangers. The Borrowers and each other Loan Party party hereto and
the Lenders agree that (i) the Amendment Arrangers shall be entitled to the
privileges, indemnification, immunities and other benefits afforded to the
Arrangers under the Amended Credit Agreement and (b) the Amendment Arrangers
shall have no duties, responsibilities or liabilities with respect to this
Amendment, the Amended Credit Agreement or any other Loan Document.
J.Miscellaneous.


a.This Amendment and the Amended Credit Agreement is binding and enforceable as
of the date hereof against each party hereto and thereto and its successors and
permitted assigns.
b.Section 2 of this Amendment shall be effective upon due execution by the
Lenders and the Borrower Representative. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or by email as a “.pdf” or “.tif”
attachment shall be effective as delivery of a manually executed counterpart of
this Amendment.
c.To the extent permitted by law, any provision of this Amendment or the Amended
Credit Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
d.Each of the parties hereto hereby agrees that Sections 10.10(b), 10.10(c),
10.10(d) and 10.11 of the Amended Credit Agreement are incorporated by reference
herein, mutatis mutandis, and shall have the same force and effect with respect
to this Amendment as if originally set forth herein.
e.If any Term Lender under the Existing Credit Agreement has failed to consent
to this Amendment prior to the Consent Deadline, and Lenders constituting the
Required Lenders have so consented (each such non-consenting Lender, a
“Non-Consenting Term Lender”), then the Borrower shall exercise its rights to
replace each such Non-Consenting Term Lender in accordance with Sections 3.08
and 10.05(b) of the Existing



--------------------------------------------------------------------------------

Exhibit 10.4
Credit Agreement (it being agreed and understood that the initial distribution
of a draft of this Amendment to the Lenders shall constitute the notice required
to be delivered by the Borrower Representative to Administrative Agent and each
Lender in connection with any such assignment pursuant to Section 3.08 or
10.05(b) of the Existing Credit Agreement), and each such Non-Consenting Term
Lender upon receipt of the payments described in Section 4(e)(ii) hereof shall
be deemed to have assigned all of its rights and obligations under the Existing
Credit Agreement to one or more Eligible Assignees selected by the Amendment
Arrangers and consented to by the Borrower Representative (such consent not to
be unreasonably withheld or delayed) (each of whom shall have consented to this
Amendment by delivering a signature page hereto prior to the Consent Deadline
(each such Lender, to the extent of such assigned interest, an “Assuming
Lender”)).


a.Each Term Lender under the Existing Credit Agreement consenting to this
Amendment via a cash settlement hereby consents and agrees (subject to the
effectiveness of the assignment referred to in the following clause (ii)) to (i)
this Amendment, (ii) sell the entire principal amount of its existing Term Loans
via an assignment on the Amendment Effective Date pursuant to an assignment
agreement substantially in the form of Exhibit E to the Existing Credit
Agreement (the “Master Assignment”) and (iii) commit to repurchase a like amount
of the repriced Term Loans via an assignment after the Amendment Effective Date.
By executing a signature page hereto and consenting to this Amendment via a cash
settlement, each such Term Lender under the Existing Credit Agreement shall be
deemed to have executed a counterpart to the applicable Master Assignment to
give effect, solely upon the consent and acceptance by the Assuming Lender, to
the assignment described in clause (ii) of the immediately preceding sentence.
[The remainder of page intentionally left blank]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.


*** signature pages omitted ***

